                     Exhibit A

                   Proposed Order




EAST\163314484.1
                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

                                                              : Chapter 11
In re:                                                        :
                                                              : Case No. 18-12635 (LSS)
DAVID’S BRIDAL, INC., et al.,1                                : (Jointly Administered)
                                                              :
                          Debtors.                            : Related D.I.: 128, ___
                                                              :
                                                              :
                                                              :
                                                              :
------------------------------------------------------------- x

    ORDER GRANTING EVERCORE GROUP L.L.C. LEAVE TO FILE LATE REPLY
      IN SUPPORT OF DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
      AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN EVERCORE
      GROUP L.L.C. AS INVESTMENT BANKER EFFECTIVE NUNC PRO TUNC
                          TO THE PETITION DATE

                    Upon consideration of the Motion For Leave to File Late Reply of Evercore Group

L.L.C. in Support of Debtors’ Application For Entry of an Order Authorizing The Debtors to

Employ and Retain Evercore Group L.L.C. as Investment Banker Effective Nunc Pro Tunc to The

Petition Date (the “Motion”)2 and the Court having found that: (i) the Court has jurisdiction to

consider the Motion and the relief requested in it under 28 U.S.C. §§ 157 and 1334, and the

“Amended Standing Order of Reference” from the United States District Court, dated February

29, 2012; (ii) venue is proper in this district in accordance with 28 U.S.C. §§ 1408 and 1409; (iii)

this is a core proceeding under 28 U.S.C. § 157(b); and (iv) notice of the Motion was sufficient

under the circumstances; and after due deliberation, the Court having determined that the relief



1         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: David’s
Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The location of the Debtors’
corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.

2
          Capitalized terms used but not otherwise defined in this Order have the meanings given in the Motion.


EAST\163314484.1
requested in the Motion is in the best interests of the Debtors and their creditors; and good and

sufficient cause having been shown, it is HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth in this Order.

       2.      Notwithstanding anything to the contrary contained in the Local Rules, Evercore is

permitted to file the Reply on or before December 18, 2018.

       3.      This Court shall retain jurisdiction to resolve any dispute arising from or related to

this Order.



Dated: _____________, 2018
       Wilmington, Delaware           THE HONORABLE LAURIE S. SILVERSTEIN
                                      UNITED STATES BANKRUPTCY JUDGE




EAST\163314484.1
